Case: 17-14700    Date Filed: 11/14/2018   Page: 1 of 9


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 17-14700
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 0:07-cr-60038-JAL-1



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

EDWARD EASTON,

                                              Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                            (November 14, 2018)

Before JORDAN, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
               Case: 17-14700      Date Filed: 11/14/2018   Page: 2 of 9


      Edward Easton appeals the district court’s order denying his pro se motion

for termination of his life term of supervised release under 18 U.S.C. § 3583(e).

After careful review, we affirm.


                                           I

      In May of 2007, Mr. Easton pled guilty to receiving and attempting to

receive material containing child pornography in violation of 18 U.S.C. §

2252A(a)(2), and to possessing child pornography in violation of 18 U.S.C. §

2252A(a)(5).    Each offense carried a statutory minimum five-year term of

supervised release. See 18 U.S.C. § 3583(k). Mr. Easton was sentenced to 97

months’ imprisonment on each count, to run concurrently, followed by a life term

of supervised release. In addition, the district court imposed special conditions on

Mr. Easton’s supervised release, including a prohibition on unsupervised contact

with minors and a requirement that he participate in a sex offender treatment

program. In December of 2014, Mr. Easton was released from custody and began

serving his life term of supervised release.


      In June of 2016, Mr. Easton filed a pro se motion for early termination of

supervised release under § 3583(e). He urged the court to grant his motion in light

of—among other things—his age (75 years), his ongoing medical issues including

high blood pressure, the low likelihood that he would reoffend, and his purported


                                           2
              Case: 17-14700      Date Filed: 11/14/2018   Page: 3 of 9


compliance with the requests of his probation officer. Mr. Easton also filed an

addendum to his motion arguing that he had no need for the sex offender treatment

that was required as part of his sentence.

      In response to Mr. Easton’s motion, the government argued that his sentence

had been “sound and properly based on statutory sentencing factors reflected in 18

U.S.C. §3553(a),” and that Mr. Easton’s motion had failed to “show significant

unforeseeable changes pertinent to those sentencing factors.” D.E. 71 at 1. The

government attached to its response a letter from Mr. Easton’s probation officer

indicating that he was not a good candidate for early termination. The government

also attached a letter from Mr. Easton’s sex offender treatment facility stating that

he had been dismissed from the treatment program for disruptive behavior and had

demonstrated a lack of remorse for his offense. Mr. Easton filed a rebuttal to the

government’s response, challenging the credibility of these letters and reiterating

his argument that his situation warranted early termination of supervised release.

      On October 4, 2017, the district court denied Mr. Easton’s motion, stating

that “[a]fter considering the factors under title18 § 3553(a), the Court finds that

termination is not warranted and is not in the interest of justice.” D.E. 75.

      On appeal from the denial of his motion, Mr. Easton argues that the district

court abused its discretion by failing to explain its decision, erred by failing to


                                             3
               Case: 17-14700     Date Filed: 11/14/2018    Page: 4 of 9


appoint him counsel sua sponte, and erred by failing to hold a hearing to consider

his motion.


                                           II


      We review the denial of a motion for early termination of supervised release

for an abuse of discretion. See United States v. Johnson, 877 F.3d 993, 997 (11th

Cir. 2017). A district court abuses its discretion where it fails to apply the proper

legal standard or to follow proper procedures in making its determination. United

States v. Izquierdo, 448 F.3d 1269, 1276 (11th Cir. 2006).


                                           A


      Federal law authorizes a court to terminate a term of supervised release if the

court determines that early termination is warranted by the defendant’s conduct

and is in the interest of justice, after considering several of the statutory sentencing

factors set forth in § 3553(a). See 18 U.S.C. § 3583(e)(1). These factors include

the nature and circumstances of the offense and the history and characteristics of

the defendant; the need for deterrence, for public protection, and for correctional

treatment for the defendant; the advisory guidelines range; the U.S. Sentencing

Commission’s policy statements; the need to avoid unwarranted sentencing

disparities; and the need to provide restitution to any victims of the offense. See 18

U.S.C. § 3553(a)(1), (a)(2)(B)-(D), (a)(4), (a)(5), (a)(7), and (a)(7).

                                           4
              Case: 17-14700     Date Filed: 11/14/2018   Page: 5 of 9


      Mr. Easton contends that the district court abused its discretion by failing to

adequately explain its reasoning in denying his motion. Generally, a district court

must explain its sentencing decision in order to allow for meaningful appellate

review. See Gall v. United States, 552 U.S. 38, 50 (2007). Where a district court

fails to explain its denial of a § 3583(e) motion, it abuses its discretion. See

Johnson, 877 F.3d at 997. An order denying a § 3583(e) motion must therefore

show, in light of the record, “that the [district] court considered the factors

enumerated in the provision.” Id. at 998. The district court, however, “need not

explain each factor’s applicability, nor always explicitly articulate that it

considered the factors.” Id. at 999.

      Here, although the order denying Mr. Easton’s motion was brief, it expressly

stated that the district court had considered the relevant § 3553(a) factors in

making that decision. Moreover, the record provides additional indications that the

district court weighed the appropriate factors. Although Mr. Easton’s motion and

other filings did not cite § 3553(a) by name, they presented arguments bearing

directly on several § 3553(a) factors: the need for deterrence and the likelihood that

he will reoffend, the need for his participation in a correctional sex offender

treatment program, and characteristics including his age, health, background, and

conduct during his first year of supervised release.



                                          5
              Case: 17-14700     Date Filed: 11/14/2018   Page: 6 of 9


      The government’s response to Mr. Easton’s motion expressly discussed the

§ 3553(a) factors. The government indicated to the district court that it should

consider the § 3553(a) factors in ruling on the motion, and specifically stressed two

of the factors, deterrence and public protection, as reasons for denying the motion.

Likewise, the letters from Mr. Easton’s probation officer and sex offender

treatment facility also discussed issues relevant to the § 3553(a) factors, namely

public protection and Mr. Easton’s history and characteristics. Specifically, the

letters describe Mr. Easton’s apparent lack of remorse, his apparent dishonesty in

conversations with his probation officer, his disruptive behavior at his treatment

program, and his suitability for early termination.

      Also important is the fact that Mr. Easton requested outright termination of

his life term of supervised release, less than two years into that term. He did not

seek a modification of some of the conditions of release. On this record, we

disagree with Mr. Easton that the district court failed to adequately explain its

denial of his motion.


                                          B


      Mr. Easton also argues that the district court abused its discretion by failing

to appoint him counsel sua sponte. We ordinarily review a district court’s decision

not to appoint counsel for abuse of discretion. See United States v. Berger, 375


                                          6
               Case: 17-14700      Date Filed: 11/14/2018       Page: 7 of 9
F.3d 1223, 1226 (11th Cir. 2004). But because Mr. Easton did not raise this issue

before the district court, we review it only for plain error. See United States v.

Vandegrift, 754 F.3d 1303, 1307 (11th Cir. 2004). To prevail under plain-error

review, Mr. Easton must show that (1) the district court erred, (2) the error was

plain, and (3) the error affected his substantial rights. Id.


      Counsel is generally appointed as a matter of right for indigent criminal

defendants, including scenarios where the defendant faces a loss of liberty or faces

an extension or revocation of a term of supervised release. See 18 U.S.C. §

3006A(a)(1)(E).     Here, however, Mr. Easton was not facing an extension or

revocation of his term of supervised release.            And although we have not

specifically addressed whether there is a mandatory right to counsel in litigating a

§ 3583(e) motion, we have held that, in the similar context of a § 3582(c) motion

to modify a term of imprisonment, there is no mandatory right to counsel under §

3006A or the Sixth Amendment. See United States v. Webb, 565 F.3d 789, 794

(11th Cir. 2009).      Therefore, although we granted Mr. Easton’s motion for

appointment of counsel on appeal, we find no plain error in the district court’s

failing to appoint him counsel sua sponte.




                                            7
              Case: 17-14700      Date Filed: 11/14/2018   Page: 8 of 9


                                             C


      Finally, Mr. Easton argues that the court abused its discretion by failing to

hold an evidentiary hearing to consider his motion. Again, because Mr. Easton did

not raise this argument before the district court, we review this issue for plain

error. See Vandegrift, 754 F.3d at 1307. Mr. Easton concedes that the district court

was not required to hold a hearing under either 18 U.S.C. § 3583(e) or the Federal

Rules of Criminal Procedure. He nevertheless argues that the court should have

held a hearing in its discretion, and erred in failing to do so. We disagree.

      We have explained that, in the context of § 3582(c)(2) motions to reduce a

sentence when the Sentencing Commission subsequently lowers the relevant

guideline range, a district court need not “always wait for a government response

or hold a hearing before ruling [the] motion” so long as the record reflects that it

considered the statutory sentencing factors. See United States v. Douglas, 576 F.3d
1216, 1220 (11th Cir. 2009). In Douglas, we vacated the district court’s order

denying the defendant’s § 3582(c)(2) motion not only because the district court

had not held a hearing, but also because the government had not responded to the

motion and the record did not reflect that the parties had presented arguments

about the relevant sentencing factors. Id.




                                             8
              Case: 17-14700     Date Filed: 11/14/2018   Page: 9 of 9


      Here, in contrast, the record indicates that the district court did consider the

relevant 3553(a) factors in ruling on Mr. Easton’s motion. As explained above,

both Mr. Easton’s filings and the government’s response made arguments bearing

directly on the 3553(a) factors, and in some instances invoked the factors

explicitly. We are therefore not persuaded that the district court committed error,

much less plain error, in failing to hold a hearing on Mr. Easton’s motion.

                                         III


      For the foregoing reasons, we affirm.

      AFFIRMED.




                                          9